Khan v Ali (2015 NY Slip Op 07243)





Khan v Ali


2015 NY Slip Op 07243


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2013-11130
 (Index No. 14914/10)

[*1]Gaus Mohammed Khan, appellant, 
vShaheen Ali, respondent.


Montalbano, Condon & Frank, P.C., New City, N.Y. (Martin S. Butcher of counsel), for appellant.
Barbara Gionta, New City, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Rockland County (Robert M. Berliner, J.), dated August 15, 2013. The order denied, without a hearing, the plaintiff's motion for a downward modification of his spousal maintenance obligation and for an award of child support in his favor in accordance with the guidelines established by the Child Support Standards Act.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied, without a hearing, that branch of the plaintiff's motion which was for a downward modification of his spousal maintenance obligation, because the plaintiff failed to allege facts that, if true, would establish that continued enforcement of the existing maintenance obligation would create extreme hardship (see Capozzoli v Capozzoli, 81 AD3d 584, 585).
Further, under the circumstances of this case, the Supreme Court properly denied, without a hearing, that branch of the plaintiff's motion which was, in effect, for an award of child support in his favor in accordance with the guidelines established by the Child Support Standards Act (see Domestic Relations Law § 240[1-b]).
MASTRO, J.P., BALKIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court